

EXHIBIT 10.7


July 30, 2019


Andrew Vesey
3305 North Albermarle Street
Arlington, VA 22207


Dear Andy,


On behalf of Pacific Gas and Electric Company, I am pleased to offer you the
position of Chief Executive Officer and President of Pacific Gas and Electric
Company (the Company), reporting to the Company’s Board of Directors. This offer
is subject to your election as an officer by our Board of Directors, approval of
your compensation by the independent members of the Company’s Board, and
approval of certain elements of your compensation by the Bankruptcy Court.


Your total annual compensation package will consist of the following:


1.An annual base salary of $1,000,000 ($83,333/month) subject to ordinary
withholdings. Since your employment will begin mid-year, your 2019 base salary
will be pro-rated to reflect the portion of the year during which you are an
employee.


2.A one-time sign on bonus of $1,000,000, subject to supplemental withholdings
and Bankruptcy Court approval. Should you decide to resign from the Company
within two years of your start date, you will repay the Company this sign on
bonus in full.


3.Participation in the company's Key Employee Incentive Plan (KEIP), subject to
Bankruptcy Court approval of the KEIP, with an annualized target value of
$2,000,000 for 2019. Since your employment will begin mid-year, your 2019 target
award will be pro-rated to reflect the portion of the year during which you are
an employee. The KEIP is an at-risk component of pay that rewards employees
annually and is tied to company performance—thus, KEIP awards are not
guaranteed. The Compensation Committee of the PG&E Corporation Board of
Directors retains full discretion to determine and award KEIP payments to KEIP
participants, including the right to eliminate awards even if the KEIP-relevant
Company performance is achieved.


4.Participation in the PG&E Corporation Retirement Savings Plan (RSP), a 401(k)
savings plan. You will be eligible to contribute as much as 50% of your salary
on either a pre-tax or after-tax basis. We will match contributions up to 8% of
your salary at 75 cents on each dollar contributed. All RSP contributions are
subject to the applicable legal limits.


5.Conditioned upon meeting plan requirements, eligibility for retirement
benefits under the Company’s retirement (cash balance pension), post-retirement
life insurance and retiree medical plans.


6.Participation in the PG&E Corporation Defined Contribution Executive
Supplemental Retirement Plan (DC-ESRP), a non-qualified deferred compensation
plan. Each time you receive a base salary, Short-Term Incentive Plan (STIP)
payment (no STIP payments will be made during the pendency of the Company’s
Chapter 11 case), or KEIP payment, an amount equal to 7% of the payment will be
credited to your DC-ESRP account. You will be 100% vested in your account upon
completing three years of service. Your account balance will accrue
earnings/losses based on your choice of investment funds and will be
distributed, based on your election, in one to ten installments commencing seven
months following termination of your employment. These amounts are considered
corporate assets.





--------------------------------------------------------------------------------



7.Participation in the PG&E Corporation Supplemental Retirement Savings Plan
(SRSP), a non-qualified deferred compensation plan. You may elect to defer
payment of some of your compensation on a pre-tax basis when such deferrals are
offered. During the pendency of the Company’s Chapter 11 filing, employee
deferrals have been suspended. The SRSP also provides you with any matching
contributions that could not be provided through the RSP due to legal limits.
These amounts are considered corporate assets.


8.An annual vacation allotment of four weeks, subject to future increases based
on length of service. For your first year, the vacation allotment will be
prorated based on your date of hire. In addition, Pacific Gas and Electric
Company recognizes ten paid company holidays annually and provides three
floating holidays immediately upon hire. Sick time accrues annually upon hire at
eight hours a month with a maximum of 96 hours.


9.An annual perquisite allowance of $25,000, subject to ordinary withholdings.
Since your start date is effective after June 30th, you will receive a $12,500
perquisite for 2019.


10.Participation in the Company’s health benefits program, which permits you to
select coverage tailored to your personal needs and circumstances. Information
and instructions on how to enroll in health plan benefits will be provided to
you within your first ten days of employment. The benefits options you choose
will be effective on your date of hire. You have 31 days from your start date to
make health and welfare benefit choices that best fit your needs, as long as you
enroll before the deadline.


11.Participation in the Employee Discount program after six months of continuous
service following your date of hire. The program offers participants a 25%
discount on electricity and gas rates for their primary residence. To receive
this benefit, you must (a) live within Pacific Gas and Electric Company’s
service territory and (b) have the service in your name at your primary
residence.


12.Our employment offer also includes a comprehensive relocation package. The
Officer Relocation Guide outlining the relocation benefit will be provided to
you. Altair, our relocation management company, will be contacting you within
the next few weeks to provide the details of the program and to work with you
through the entire relocation process.


13.In the event that you purchase a principal residence in the San Francisco Bay
area and obtain a mortgage within the first 12 months from your date of hire, we
will provide you with an annual payment of $50,000 the 1st year, $50,000 the 2nd
year and $50,000 the 3rd year to help transition to higher housing costs. The
initial payment will coincide with the first mortgage payment. The subsidy is
considered income and will be subject to all applicable withholding taxes. The
taxes are your responsibility.




You will be an employee at will, meaning the Company can terminate your
employment at will (i.e. the Company can terminate your employment at any time,
with or without cause and with or without notice). In the event you are
terminated without cause, you will be eligible for benefits under the PG&E
Corporation Officer Severance Policy. In addition, any severance payments to be
made during the pendency of the Company’s Chapter 11 case will be subject to the
provisions of the United States Bankruptcy Code.


The offer is contingent on your passing comprehensive background verification
and a standard drug analysis test. We will also verify your eligibility to work
in the United States based on applicable immigration laws.


We look forward to you joining our executive team.


Sincerely,






Dinyar Mistry
Senior Vice President, Human Resources, Shared Services and Chief Diversity
Officer
Pacific Gas and Electric Company





--------------------------------------------------------------------------------



Please acknowledge your acceptance of this offer and the terms of this letter by
signing the original and returning it to Executive Recruiting. It is important
to note that you will be an employee-at-will. This means that either you or
Pacific Gas and Electric Company may end your employment at any time, with or
without cause, and with or without notice.






______________________________________ ____________________
Signature Date



